ON REHEARING
Oscar D. Howlett, Portland, argued the cause for appellant on rehearing.
Jacob B. Tanzer, Assistant Chief Deputy District Attorney, Portland, argued the cause for respondent on rehearing. With him on the petition for rehearing and brief was Greorge Van Hoomissen, District Attorney, Portland.
PEE CURIAM.
In a petition for rehearing the state raised a number of complex questions about the pleading, trial and sentencing consequences of multiple-count indictments when the several offenses charged arise out of a single criminal episode.
Rehearing was granted, but before the reargument we held in another pending case that the catchall provision of ORS 167.210 (contributing to the delinquency of a minor) was unconstitutionally vague. State v. Hodges, 254 Or 21, 457 P2d 491 (1969).
As a result of the Hodges decision, the conviction in the case at bar of the offense of violating ORS 167.210 described in our original opinion must be set aside. It follows that it is not necessary at this time to resolve the questions that may be presented if the state again seeks to charge two or more separate crimes arising out of one unlawful act. We leave those questions open until they are briefed and argued in a case that is not moot.
Because the issue is moot, the former opinion in *299this case is withdrawn. The judgment below is modified, however, as before. The conviction of the crime of rape is affirmed, and the conviction of the crime of contributing to the delinquency of a minor is reversed.
Judgment modified.